Name: Commission Regulation (EEC) No 915/80 of 15 April 1980 amending Regulation (EEC) No 801/80 fixing the quantities of high-quality fresh, chilled or frozen beef and veal which may be imported on special conditions for the second quarter of 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 80 Official Journal of the European Communities No L 98/7 COMMISSION REGULATION (EEC) No 915/80 of 15 April 1980 amending Regulation (EEC) No 801 /80 fixing the quantities of high-quality fresh , chilled or frozen beef and veal which may be imported on special conditions for the second quarter of 1980 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 801 /80 (2 ) fixed at zero, for the second quarter of 1980 , the quan ­ tity of high-quality beef and veal which may be imported from the United States of America on special conditions ; whereas the administrative diffi ­ culties which led to that fixing no longer exist ; whereas the quantity of meat in question should there ­ fore be fixed at 5 000 tonnes ; Whereas it is necessary to derogate from Commission Regulation (EEC) No 571 /78 (3 ), as last amended by Regulation (EEC) No 485/80 (4 ), to permit the lodging of applications for import licences and the issue of the same in respect of the meat in question during May 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 801 /80 the expression '0 tonne' is replaced by '5 000 tonnes'. Article 2 By way of derogation from Article 1 1 of Regulation (EEC) No 571 /78 :  the licence applications referred to in paragraph 1 thereof may be lodged from 2 to 12 May 1980 ,  the communication referred to in paragraph 2 shall be made on 19 May 1980 ,  the issue of licences referred to in paragraph 3 shall take place on 30 May 1980 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 336, 29 . 12. 1979 , p . 5 . (2 ) OJ No L 87, 1 . 4 . 1980 , p . 53 . ( J ) OJ No L 78 , 22 . 3 . 1978 , p. 10 . ( «) OJ No L 56, 29 . 2 . 1980 , p. 21 .